Title: To George Washington from Burwell Bassett, 6 November 1775
From: Bassett, Burwell
To: Washington, George

 

Dear Sir
Eltham 6 Novr 1775

Your favour of the 17 Sepr came safe to hand, In consequence of which I waited on Mr Everard, he informd me that he wrote to Edmd Randolph & desire[d] him to let you know that your Business should be done, & may rest yourself assur’d that I will see it is done.
Mr Custis is to be the Bearer of this I must referr you to him for all the news that is stiring here which I am afraid will not be very pleasing, Mrs Bassett and the Children join me in wishing health & happyness to you I am Dr Sr Yr affnate Friend & Hble Servt

Burl Bassett

